DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on April 2, 2021 is acknowledged.
Drawings
The drawings are objected to because Figure 1 and 2 do not appear to meet the requirements of 37 CFR 1.84(l), “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction”. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "cationic low molecular compound" in claim 2 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "cationic high molecular compound" in claim 2, 3 and 4 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanovici et al. (US 2011/0292570).
 Regarding Claim 1, Ivanovici et al. teaches nanoparticle materials for an electrode (i.e. electrode material) wherein a method of manufacturing comprises graphene-coated cobalt oxide nanoparticles (Para. [0034], [0066], [0070]) (i.e. an electrode active substance covered with a graphene material), the method comprising bringing about a positive surface charge of the nanoparticles (i.e. electrode active substance) by adsorbing at least one cationic surfactant (i.e. cationization agent) on the 
Regarding Claim 2, Ivanovici et al. teaches all of the elements of the current invention in claim 1 as explained above.
Ivanovici et al. further teaches the cationic surfactant (i.e. cationization agent) which is polyvinylpyrrolidone (Para. [0065]) (i.e. a cationic high molecular compound).
Regarding Claim 3, Ivanovici et al. teaches all of the elements of the current invention in claim 2 as explained above.
Ivanovici et al. further teaches the cationic surfactant (i.e. cationization agent) which is polyvinylpyrrolidone (Para. [0065]) (i.e. a cationic high molecular compound), wherein polyvinylpyrrolidone consists of a tertiary amino group.
Regarding Claim 7, Ivanovici et al. teaches all of the elements of the current invention in claim 1 as explained above
Ivanovici et al. further teaches heating the graphene oxide coated nanoparticles (i.e. a heat treatment step of heat treating the graphene material adsorbed in the electrostatic adsorption step) (Para. [0059]). 
Regarding Claim 8, Ivanovici et al. teaches all of the elements of the current invention in claim 1 as explained above

Regarding Claim 9, Ivanovici et al. teaches all of the elements of the current invention in claim 1 as explained above
Ivanovici et al. further teaches heating the graphene oxide coated nanoparticles (i.e. a heat treatment step of heat treating the graphene material adsorbed in the electrostatic adsorption step) wherein the graphene oxide particles deposited on the surface can also be converted into graphene, which is simultaneously a reduction and heat treatment step (i.e. heat reduction) (Para. [0059]; Para. [0041])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 2011/0292570).
Regarding Claim 4, Ivanovici et al. teaches all of the elements of the current invention in claim 2 as explained above.
Ivanovici et al. further teaches the cationic surfactant (i.e. cationization agent) which is polyvinylpyrrolidone (Para. [0034],  [0048]) (i.e. a cationic high molecular compound) has a molecular weight of 58,000 (Para. [0065]). Accordingly, the polyvinylpyrrolidone (i.e. the cationic high molecular compound) would either (a) be 
With respect to (a): The polyvinylpyrrolidone as taught by Ivanovici et al.  would have been expected to satisfy the number average molecular weight of 600 or more as the molecular weight of the polyvinylpyrrolidone is 58,000, and no other molecules appear to be used as the cationic surfactant (i.e. cationic high molecular compound) in the example 1 (Para. [0065]).
With respect to (b): If it is shown that such number average molecular weight (of 600 or more) is not present, then any differences would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 10, Ivanovici et al. teaches all of the elements of the current invention in claim 1 as explained above.
Ivanovici et al. further teaches the positive surface charge of the nanoparticles is caused by modification of the surface of the nanoparticles by functional groups such as aminopropyltrimethoxysilane (i.e. a silane coupling agent treatment step of performing a silane coupling treatment of the surface of the electrode active substance) (Para. 
Since Ivanovici et al. discloses several embodiments of the process in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Ivanovici (i.e. the surface-modification via silane coupling agent treatment before the cationization adsorption step) to provide additional functionality to the process such as better suitability depending on the chemical nature of the nanoparticles desired (Para. [0045]). Additionally, the timing of the silane coupling agent treatment step (before vs. after) would have been obvious to of ordinary skill in the art because of the obviousness of rearranging steps. See MPEP § 2144.04(IV)C. and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovici et al. (US 2011/0292570) as applied to claim 1 above, and further in view of Usuki et al. (JP2013211260A), cited in the Information Disclosure statement received 6/26/2019. The English machine translation of Usuki et al. is attached and is referenced below.
Regarding Claim 5, Ivanovici et al. teaches all of the elements of the current invention in claim 1 as explained above.
Ivanovici et al. does not explicitly teach the graphene material having an absolute value of zeta potential in N-methylpyrrolidone (NMP) of 30 mV or more used.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphene material Ivanovici et al. to incorporate the teaching of the zeta potential of Usuki as when the zeta potential is too small, it tends to be difficult to coat with a polycationic material (Para. [0019]), therefore the zeta potential of Usuki would achieve improved coating or adhering. Also, one of ordinary skill in the art would have applied the zeta potential with improved adhesion to the graphene material of Ivanovici et al. as the graphene material is part of the surface in which the cationization agent (or polycationic in Usuki) is being adhered to and would also require a negative zeta potential (Para. [0017]). Thus, the zeta potential is a result effective variable (i.e. a variable that achieves a recognized result) and modifying a zeta potential in Ivanovici et al. would be discovering the optimum or workable range by routine experimentation. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 6, Ivanovici et al. teaches all of the elements of the current invention in claim 1 as explained above.

However, Usuki et al. teaches a zeta potential of electrode active substance particles in NMP is preferably -0.1 to -50 mV (overlapping with the range of the instant claim of an absolute value 30 mV or more) (Para. [0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode active substance Ivanovici et al. to incorporate the teaching of the zeta potential of Usuki as when the zeta potential is too small, it tends to be difficult to coat with a polycationic material (Para. [0019]) and the zeta potential of Usuki would achieve improved coating or adhering. Thus, the zeta potential is a result effective variable (i.e. a variable that achieves a recognized result) and modifying a zeta potential in Ivanovici et al. would be discovering the optimum or workable range by routine experimentation. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./           Examiner, Art Unit 1729          

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729